DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 10, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a non breaching penetration” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The amendment filed 09/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 positively recited the limitations in lines 2-3 “maintaining SSD casing shape with non-breaching penetrations” and in lines 45-46 “disfiguring an SSD casing with penetrations without breaching said SSD casing” are not supported in the original disclosure. The disclosure supports in the specification Para.[0043], “The casing 93 has been permanently disfigured with a pattern of penetrations 95 that is easily recognized thereby providing visual verification that the particular SSD had been rendered inoperable.”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3 line 2 recited “said a width” is suggested to be replaced with “a width”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 positively recited the limitations in lines 2-3 “maintaining SSD casing shape with non-breaching penetrations” and in lines 45-46 “disfiguring an SSD casing with penetrations without breaching said SSD casing” are not supported in the original disclosure. The disclosure supports in the specification Para.[0043], “The casing 93 has been permanently disfigured with a pattern of penetrations 95 that is easily recognized 
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 positively recited the limitations in lines 2-3 “maintaining SSD casing shape with non breaching penetrations” and in lines 45-46 “disfiguring an SSD casing with penetrations without breaching said SSD casing” are indefinite, since those limitation are not supported in the original disclosure. Furthermore the recitation is a negative limitation and is indefinite since the specification does not describe the reason to exclude the limitation, and it is not clear what is being required.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Response to Arguments
The claims have not been further treated as it applies to prior art, the newly presented amendment discloses limitations that overcomes the prior arts on record. 
In response to Applicant’s arguments in the remarks dated 09/10/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn, however new matter rejection are given.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered and are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

February 3, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753